Hancock, Jr., J. P. (dissenting).
On this record we would reverse. We agree that the daughter’s marriage would not preclude a determination on a proper showing by Family Court in the exercise of its discretion that, notwithstanding the marriage, her parents should be compelled to reimburse the Department of Social Services for her support under section 415 of the Family Court Act (see Matter of Zehner v Fahey, 66 AD2d 297; Matter of Rankin v Lavine, 50 AD2d 1091, 1092, affd 41 NY2d 911). The majority here, however, hold that despite the absence of proof on such matters as whether the daughter was receiving any support from her newly acquired husband and whether, after her marriage, she continued to accept her parents’ control and guidance, the parents’ responsibility continues. This is quite a different question, and we must disagree.
The creation of the marital relation “gives rise to privileges and responsibilities inconsistent with the subjection of the minor to the control and care of the parent” (Matter of Rankin v Lavine, supra, p 1092, citing Cochran v Cochran, 196 NY 86). For example, a wife is entitled to the society of her husband in derogation of her parents’ right to custody (see Cochran v Cochran, supra, p 89) and an obligation of support arises between the husband and wife (see Domestic Relations Law, § 32). Where marital rights and obligations are at variance with parental rights, the latter must be subordinated to the former (see Cochran v Cochran, supra, pp 88-89). Thus, we would hold that the fact of the marriage constitutes a prima facie showing that the child has chosen “to assume a status inconsistent with that of parental control” (Matter of Roe v Doe, 29 NY2d *389188, 193) such as would, without proof to the contrary, relieve the parents of further support obligations (see Matter of Parker v Stage, 43 NY2d 128; Matter of Roe v Doe, supra).
O’Donnell and Moule, JJ., concur with Schnepp, J.; Hancock, Jr., J. P., and Doerr, JJ., dissent and vote to reverse the order in an opinion by Hancock, Jr., J. P.
Order affirmed, without costs.